Exhibit 10.18

 

WAIVER

 

As of May 31, 2005

 

CELLSTAR CORPORATION,

as Administrative Borrower

1730 Briercroft Court

Carrollton, Texas 75006

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), dated as of September 28, 2001, by and among CellStar
Corporation, a Delaware corporation (the “Parent”), certain of its Subsidiaries
(as defined therein) signatory thereto (together with the Parent, each a
“Borrower” and collectively the “Borrowers”), the lenders signatory thereto
(“Lenders”) and Wells Fargo Foothill, Inc., as Administrative Agent for the
Lenders (the “Agent”). All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

 

The Agent and the Lenders have previously waived the Specified Events of Default
(as defined below) provided that, among other things, the Parent file its Form
10-K Annual Report, Form 10-Q Quarterly Report and deliver the Accountants
Letter on or prior to May 31, 2005 pursuant to that certain Thirteenth Amendment
and Waiver to Loan Agreement dated as of May 13, 2005 (the “Previous Waiver”).
The Borrowers anticipate that the Parent will not file its Form 10-K Annual
Report, Form 10-Q Quarterly Report or deliver the Accountants Letter on or
before May 31, 2005, in which case the Previous Waiver will be of no further
force or effect.

 

Subject to the terms and conditions set forth herein, the Agent and the Lenders
hereby waive compliance with, and waive the Defaults and Events of Default (the
“Specified Events of Default”) arising under the Loan Agreement, applicable to:

 

(a) Borrowers’ failure to maintain the required Consolidated Tangible Net Worth
for the quarters ended November 30, 2004 and February 28, 2005 as required under
Section 7.20(a) of the Loan Agreement;

 

(b) Borrowers’ failure to maintain the Consolidated Tangible Net Worth and Fixed
Charge Coverage Ratios for the quarters ended prior to November 30, 2004 as
required under Sections 7.20(a), (b) and (c) of the Loan Agreement solely as a
result of Parent’s restatement of its previously delivered financial statements
as contemplated in the draft financial statements attached as Exhibit A to that
certain Thirteenth Amendment and Waiver to Loan Agreement dated as of May 13,
2005 by and among the Agent, Lenders and the Borrowers (the “Thirteenth
Amendment”);



--------------------------------------------------------------------------------

(c) Parent’s failure to (A) file its Form 10-K Annual Report for the fiscal year
ending November 30, 2004 on or before March 1, 2005 in violation of Section 4.08
of the Indenture (the “Indenture”) for the Parent’s 12% Senior Subordinated
Notes due January 2007 (the “Subordinated Notes”), (B) file its Form 10-Q
Quarterly Report for the fiscal quarter ending February 28, 2005 on or before
April 15, 2005 in violation of Section 4.08 of the Indenture, and (C) cause its
independent public accountants to deliver a letter (the “Accountants Letter”) to
the Trustee (as defined in the Indenture) confirming that their audit
examination included a review of the terms of the Indenture and whether any
“Default” or “Event of Default” has come to their attention as required pursuant
to Section 4.06(b) of the Indenture, in each case resulting in an Event of
Default under Section 8.9 of the Loan Agreement;

 

(d) Parent’s failure to deliver the financial statements of the Parent and its
Subsidiaries for the quarter ended February 28, 2005 as required pursuant to
Section 6.3(a) of the Loan Agreement; and

 

(e) Parent’s failure to deliver the audited financial statements of the Parent
and its Subsidiaries for the fiscal year ended November 30, 2004 as required
pursuant to Section 6.3(b) of the Loan Agreement;

 

Each of the above waivers is subject to satisfaction of the following
conditions:

 

(a) the Parent shall file its Form 10-K Annual Report for the fiscal year ended
November 30, 2004, which shall contain financial statements that are in form and
substance substantially the same as the financial statements attached hereto as
Exhibit A to the Thirteenth Amendment on or before July 15, 2005;

 

(b) Parent shall file its Form 10-Q Quarterly Report for the fiscal quarter
ended February 28, 2005 on or before July 15, 2005;

 

(c) Parent shall deliver the financial statements for the fiscal year ended
November 30, 2004 as required by Section 6.3(b) of the Loan Agreement on or
before July 15, 2005, which shall be in form and substance substantially the
same as the financial statements attached as Exhibit A to the Thirteenth
Amendment;

 

(d) Parent shall deliver the financial statements for the quarter ended
February 28, 2005 as required by Section 6.3(a) of the Loan Agreement on or
before July 15, 2005; and

 

(e) the holders of the Subordinated Notes (or the Trustee on behalf of the
holders of the Subordinated Notes) shall not exercise any remedies against any
Loan Party with respect to the Specified Events of Default (other than giving of
notice of default pursuant to Section 6.01(c) of the Indenture).

 

2



--------------------------------------------------------------------------------

Each Borrower hereby acknowledges and agrees that the failure to satisfy the
conditions set forth herein shall cause the waivers contained herein to be of no
further effect.

 

Each of the Borrowers hereby represents and warrants that (i) as of the date
hereof, the holders of the Subordinated Notes (or the trustee on behalf of the
holders of the Subordinated Notes) have not exercised any remedies against any
Loan Party with respect to the Specified Events of Default or given notice of
default pursuant to Section 6.01(c) of the Indenture with respect to the
Specified Events of Default and (ii) after giving effect hereto, no event has
occurred and is continuing which constitutes an Event of Default or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

This Waiver shall not waive any other requirement or hinder, restrict or
otherwise modify the rights and remedies of the Agent and the Lenders following
the occurrence of any other failure to comply with the obligations under the
Subordinated Notes, or the occurrence of any other Event of Default under the
Loan Agreement (including the occurrence of any other failure to comply with
Section 6.3 or Section 7.20).

 

Except as otherwise expressed herein, the text of the Loan Agreement and the
other Loan Documents shall remain in full force and effect, and the Agent and
the Lenders hereby reserve the right to require strict compliance in the future
with all terms and conditions of the Loan Agreement and the other Loan
Documents.

 

This Waiver may be executed in any number of counterparts, each of which shall
be deemed an original but all of which, when taken together, shall constitute
one in the same agreement. Delivery of a counterpart hereto by facsimile
transmission or by transmission of an Adobe portable document format file (also
known as a “PDF file”) shall be as effective as delivery of an original
counterpart hereto.

 

This Waiver shall be deemed to be made pursuant to the laws of the State of
Georgia with respect to agreements made and to be performed wholly in the State
of Georgia, and shall be construed, interpreted, performed and enforced in
accordance therewith.

 

This Waiver shall be effective as of the date set forth above upon the execution
hereof by the Agent, the Required Lenders and the Borrowers.

 

This Waiver shall constitute a Loan Document for all purposes.

 

[the remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

AGENT AND LENDERS:       WELLS FARGO FOOTHILL, INC., a California corporation,
as Agent and as a Lender

By:   /s/ Victor Barwig    

Name: Victor Barwig

   

Title:   Sr. Vice President

FLEET CAPITAL CORPORATION, as a Lender By:   /s/ H. Michael Wills    

Name: H. Michael Wills

Title:  Senior Vice President

TEXTRON FINANCIAL CORPORATION, as a Lender

By:   /s/ Stuart A. Hall    

Name: Stuart A. Hall

Title:   Senior Account Executive

PNC BANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ Robin L. Arriola    

Name: Robin L. Arriola

Title:   Vice President

 

 

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

Acknowledged and agreed to as of the date first written above:     BORROWERS:  
CELLSTAR CORPORATION, a Delaware corporation

By:   /s/ Elaine Flud Rodriguez    

Name: Elaine Flud Rodriguez

Title:   Sr. VP and General Counsel

CELLSTAR, LTD., a Texas limited partnership

By:

  National Auto Center, Inc., its General Partner By:   /s/ Elaine Flud
Rodriguez    

Name: Elaine Flud Rodriguez

Title:   Sr. VP and General Counsel

NATIONAL AUTO CENTER, INC., a Delaware corporation By:   /s/ Elaine Flud
Rodriguez    

Name: Elaine Flud Rodriguez

Title:   Sr. VP and General Counsel

CELLSTAR FINANCO, INC., a Delaware corporation By:   /s/ Elaine Flud Rodriguez  
 

Name: Elaine Flud Rodriguez

Title:   Sr. VP and General Counsel

 

[SIGNATURE PAGE TO WAIVER LETTER]

 

 



--------------------------------------------------------------------------------

CELLSTAR INTERNATIONAL

CORPORATION/SA, a Delaware

corporation

By:  

/s/ Elaine Flud Rodriguez

   

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

CELLSTAR FULFILLMENT, INC., a

Delaware corporation

By:  

/s/ Elaine Flud Rodriguez

   

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

 

CELLSTAR INTERNATIONAL

CORPORATION/ASIA, a Delaware

corporation

By:  

/s/ Elaine Flud Rodriguez

   

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

AUDIOMEX EXPORT CORP., a Texas

corporation

By:  

/s/ Elaine Flud Rodriguez

   

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

 

NAC HOLDINGS, INC., a Nevada

corporation

By:  

/s/ Elaine Flud Rodriguez

   

Name: Elaine Flud Rodriguez

Title: President

 

 

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

        CELLSTAR GLOBAL SATELLITE SERVICES, LTD., a Texas limited partnership  
     

By:     National Auto Center, Inc., its General Partner

        By:   /s/ Elaine Flud Rodriguez                

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

        CELLSTAR FULFILLMENT LTD., a Texas limited partnership        

By:     CellStar Fulfillment, Inc., its General Partner

        By:   /s/ Elaine Flud Rodriguez                

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

 

[SIGNATURE PAGE TO WAIVER LETTER]

 

 